Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  May 26, 2006                                                                        Clifford W. Taylor,
                                                                                               Chief Justice

  129999                                                                             Michael F. Cavanagh
                                                                                     Elizabeth A. Weaver
                                                                                            Marilyn Kelly
                                                                                       Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                   Robert P. Young, Jr.
            Plaintiff-Appellee,                                                      Stephen J. Markman,
                                                                                                    Justices

  v        	                                              SC: 129999
                                                          COA: 265657
                                                          Saginaw CC: 99-017170-FH
  JOE LUIS BOATMAN,

             Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the application for leave to appeal the November 4, 2005
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of whether defendant’s plea was understanding when
  defendant was not informed of the maximum possible sentence as an habitual offender.
  MCR 6.302(B)(2).

         We do not retain jurisdiction.

         YOUNG, J., dissents and states as follows:

        I respectfully dissent from the majority’s decision to remand this case to the Court
  of Appeals for consideration as on leave granted. I believe that defendant’s plea was
  “understanding” for purposes of MCR 6.302(B).

         MCR 6.302(B) only requires that the court inform a defendant of the maximum
  possible prison sentence for the offense to which the defendant pleads guilty. Nothing in
  the language of MCR 6.302(B) requires the trial court to inform defendants of the
  possible sentencing enhancement they face as a result of their status as habitual offenders.
  Although defendant faced a possible sentence of 15 years imprisonment because of his
  status as a fourth habitual offender, the status of being a habitual offender is not an
                                                                                            2

offense.1    Rather, Michigan’s habitual offender statutes provide a “‘sentence-
enhancement procedure with a deterrent and punitive purpose.’”2 Consequently, MCR
6.302(B) does not require the trial court to inform a defendant about the maximum
sentence he faces based on habitual offender enhancement. It only requires the defendant
to be informed of the “maximum possible prison sentence for the offense” to which he
pled guilty. Indeed, the trial court complied with this rule by informing defendant that
the charge of resisting arrest carries a two-year statutory maximum sentence.

       Moreover, a reviewing court will not set aside a defendant’s plea for lack of
“understanding” when the trial court has substantially complied with MCR 6.302(B).3 A
violation of MCR 6.302(B) only requires reversal when the trial court fails to inform the
defendant of one of the following three constitutional rights: (1) the right to trial by jury;
(2) the right to confront one’s accusers; or (3) the privilege against self-incrimination.4
Otherwise, an appellate court must determine whether “the defendant was informed of
such constitutional rights and incidents of a trial as is reasonable to warrant the
conclusion that he understood what a trial is and that by pleading guilty he was
knowingly and voluntarily giving up his right to a trial and such rights and incidents.”5
Substantial compliance with MCR 6.302(B) is sufficient.6 The trial court substantially
complied with the court rule by stating that the sentence it imposed would be within the
correctly scored guidelines, and then imposing a minimum sentence that fell within the
guidelines. Defendant made no objection that the minimum sentence exceeded the two
year maximum for resisting arrest.



1
  People v Doyle, 451 Mich 93, 102 (1996); People v Bewersdorf, 438 Mich 55, 67
(1991); People v Zinn, 217 Mich App 340, 345 (1996); People v Anderson, 210 Mich
App 295, 297-298 (1995); People v Oswald (After Remand), 188 Mich App 1, 12 (1991).
2
  Anderson, supra at 298, quoting Oswald, supra at 12. See also MCL 769.13, which
was amended in 1994 to eliminate the need for a separate trial regarding whether the
defendant was a repeat felony offender. MCL 769.13 currently assigns the issue
regarding defendant’s prior convictions to the sentencing judge. Moreover, MCL 769.13,
as amended, requires the prosecutor to file a habitual offender notice not more than 21
days after the defendant’s arraignment on the underlying or new felony charges. Because
defendant was presumably aware that he could be sentenced as a habitual offender, no
need existed for the sentencing judge to again inform defendant of this possibility.
3
    People v Saffold, 465 Mich 268, 273 (2001).
4
    Saffold, supra at 273.
5
    Id.
6
    Id.
                                                                                                                 3


       There is no “‘talismanic chant’” that must be uttered by the trial court during plea
proceedings.7 It is not necessary for the trial judge to personally impart all of the
required information contained in MCR 6.302(B), as long as the information is imparted
to defendant “in the hearing of the judge and defendant.”8 In this case, the prosecution
stated on the record that it calculated the minimum guidelines range to be five to 46
months. Defendant pleaded guilty pursuant to an agreement that his minimum sentence
would be within the guidelines. Assuming arguendo that the trial court failed to inform
defendant of the maximum possible prison sentence for the offense, defendant was put on
notice that he faced the possibility of a sentence greater than two years when the
prosecutor stated on the record in defendant’s presence that defendant’s recommended
minimum guidelines range was five to 46 months. Consequently, defendant has failed to
show that he was not made aware of the “rights and incidents” of trial that he was
waiving by pleading guilty, or that the trial court failed to substantially comply with
MCR 6.302(B).

         Accordingly, I would deny leave to appeal.

         CORRIGAN, J., joins the statement of YOUNG, J.




7
    Id. at 280, quoting People v Willsie, 96 Mich App 350, 353 (1980).
8
 Id. at 278, quoting Guilty Plea Cases, 395 Mich 96, 114-115 (emphasis in Guilty Plea
Cases).



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2006                        _________________________________________
         p0523                                                                 Clerk